NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 14-3028
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                  PAMELA A. MILLS,

                                             Appellant
                                     _____________

                     On Appeal from the United States District Court
                         for the Eastern District of Pennsylvania
                           (D.C. Civ. No. 5-10-cr-00725-001)
                     District Judge: Honorable Lawrence F. Stengel
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  September 9, 2016
                                  ______________

             Before: JORDAN, VANASKIE, and KRAUSE, Circuit Judges

                               (Filed: September 6, 2017)
                                    ______________

                                        OPINION*
                                     ______________

VANASKIE, Circuit Judge.


       *
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
          In this Anders case,1 Pamela A. Mills filed a § 2255 motion collaterally attacking

her sentence for embezzlement. The Court issued a Certificate of Appealability and

appointed Attorney Patrick J. Connors to represent Mills in her appeal. Connors has now

filed an Anders motion requesting to withdraw in the belief that there are no nonfrivolous

issues for the Court to adjudicate. Mills opposes the motion. At this juncture, there are

two main issues: (1) whether Mills’ appeal is timely, and (2) whether it has merit. We

find in Mills’ favor on the first question, but against her on the second—she possesses no

viable path to relief. We will grant the Anders motion, permit Connors to withdraw, and

affirm.

                                               I.

          Appellant Pamela A. Mills is a former bookkeeper for Maxwell Resources, Inc.,

which does business as Synergy Software. Synergy is owned and operated by Barbara

and Howard Maxwell. In December 2011, Mills pleaded guilty to 23 counts relating to

embezzlement, wire fraud and tax fraud in conjunction with her role at Synergy, in

violation of 18 U.S.C. §§ 1341, 1343 and 26 U.S.C. § 7206(1). In the plea agreement,

Mills waived her right to directly appeal or collaterally attack her conviction (with

exceptions not relevant here), and stipulated that she had caused a loss of $1,423,780.73

to her victims.




          1
        As detailed below, Anders v. California requires the Court to follow specific
procedures before permitting a court-appointed attorney to withdraw from representing a
criminal defendant on appeal. 386 U.S. 738, 741-42, 744 (1967).
                                               2
       Prior to sentencing, the Probation Office prepared a presentence investigation

report following interviews with many of the individuals involved in the case. The report

noted that Mills disputed several aspects of the facts and narrative detailed in the report.

But at Mills’ sentencing hearing, she raised no objection to the report, and the District

Court adopted it. Based upon the information in the report, the District Court imposed

two sentencing enhancements, one for abuse of a position of trust, and one for causing a

loss of over $1,000,000. Mills objected to neither of these enhancements. In the end, she

received a sentence including 78 months in custody and a restitution award of

$1,643.065.17. Mills directly appealed, and we dismissed that appeal pursuant to the

appellate-waiver provisions of the plea agreement.

       In late 2013, Mills moved the District Court under 28 U.S.C. § 2255 to vacate or

amend her sentence, alleging claims of ineffective assistance of counsel. The United

States filed a response that disputed Mills’ claims but also affirmatively declined to seek

to enforce the plea agreement’s collateral-waiver provisions, because unlike the direct-

appeal provisions in the plea agreement, the collateral-appeal provisions had not been

raised in Mills’ plea colloquy. Nevertheless, the District Court enforced the collateral

waiver and in an April 3, 2014 order denied Mills’ § 2255 motion on those grounds.

       On May 9, 2014, Mills made two filings in the District Court: (1) she requested

that the District Court grant her a certificate of appealability, and (2) she moved the

District Court to reconsider its April 3 order denying her § 2255 motion. In those filing

papers, Mills—who is in federal prison in Texas—stated she did not receive notice of the

District Court’s April 3 order until April 22. On May 22, the District Court denied Mills’

                                              3
request for a certificate of appealability. On June 10—while the motion to reconsider

remained pending—Mills filed a notice of appeal, listing the District Court’s May 22

certificate-of-appealability denial as the order from which she was appealing.

       We construed Mills’ filings to constitute a request for a certificate of appealability

from this Court, which we granted after finding that Mills had made a substantial

showing that the District Court erred in sua sponte applying the collateral appeal waiver

in spite of the United States’ decision to not raise the issue. We ordered that four issues

be litigated on appeal: (1) “whether the District Court properly enforced the collateral

appeal waiver in view of the Government’s express decision not to seek enforcement of

this aspect of the plea agreement”; (2) “whether defense counsel was ineffective for not

challenging at sentencing the abuse of position of trust enhancement”; (3) “whether

defense counsel was ineffective for not challenging the fraud loss calculation”; and (4)

whether the Court “can or should proceed with this appeal while” the motion for

reconsideration was still pending. (Order, Sept. 9, 2015.)

       The Clerk appointed Attorney Patrick J. Connors to represent Mills in her appeal.

Connors reviewed the case, and in January 2016 filed a motion requesting that he be

permitted to withdraw. He filed a brief supporting his motion, arguing there were no

nonfrivolous issues for the Court to adjudicate. The United States filed a brief in support,

and Mills filed a pro se brief in opposition.

       When Connors filed his motion, Mills’ motion to reconsider was still pending in

the District Court. The District Court denied that motion on March 22, 2016.



                                                4
                                             II.

       Our evaluation of a court-appointed appellate attorney’s request to withdraw is

governed by the rules laid out in Anders v. California, 386 U.S. 738 (1967). It is

ethically permissible if not required for a court-appointed attorney to withdraw if counsel

believes his client’s appeal is “wholly frivolous,” but the Court may grant such a request

only after following a specific set of procedures designed to protect the client’s rights.

Anders, 386 U.S. at 741-42, 744.2

       These procedures involve three steps: First, the attorney requesting to withdraw

must file a “brief referring to anything in the record that might arguably support the

appeal,” id. at 744; the United States must file a responsive brief, 3d Cir. L.A.R. 109.2(a);

and the appellant may choose to file her own pro se brief, id. Second, the Court must

examine the court-appointed attorney’s brief to see that counsel has “thoroughly

examined the record in search of appealable issues,” United States v. Youla, 241 F.3d
296, 300 (3d Cir. 2001); identified any “issue[s] arguably supporting the appeal,” Smith

v. Robbins, 528 U.S. 259, 282, 285 (2000); and “explain[ed]” why any argument in

support of any identified issue would be “frivolous,” United States v. Marvin, 211 F.3d
778, 780-81 (3d Cir. 2000). Third, the Court must perform an “independent review of the


       2
         Anders procedures are not required but are appropriate when a court-appointed
attorney requests to withdraw from a § 2255 appeal, because unlike in a direct criminal
appeal, the Constitution does not guarantee a § 2255 movant a right to counsel. Simon v.
Gov’t of the Virgin Islands, 679 F.3d 109, 115 (3d Cir. 2012); see also Anders, 386 U.S.
at 741-42 (stating that the Anders procedures help protect the Sixth Amendment right to
counsel and the Fourteenth Amendment rights to due process and equal protection).


                                              5
record” to determine on its own whether nonfrivolous issues exist. Id at 780. The Court

may use the briefs as a guide through the record and need not perform a “complete

scouring of the record.” Youla. 241 F.3d at 301.

       If after these three steps, the Court finds itself aware of no nonfrivolous issues for

adjudication, it will grant the Anders motion, permit the attorney to withdraw, and

dispose of the case. 3d Cir. L.A.R. 109.2(a). However, if even one nonfrivolous issue

exists, the Court will deny the Anders motion.

       Here, Connors and the United States each filed briefs in which they faithfully

completed their duties. The Court has independently reviewed the record. The parties

agree that Mills possesses nonfrivolous arguments on two of the issues in the Certificate

of Appealability—that the District Court erred in enforcing the collateral-waiver

provisions in the plea agreement, and that the motion-to-reconsider issue is now moot due

the District Court’s denial of that motion. But there is a dispute as to (1) whether Mills’

appeal is timely, and (2) whether Mills has nonfrivolous arguments on the second and

third issues in the Certificate of Appealability, pertaining to the merits of her ineffective-

assistance-of counsel claims.

                                              A.

       The first question is whether Mills has a nonfrivolous argument that her appeal is

timely. The timely filing of a notice of appeal is a “jurisdictional requirement.” Bowles




                                              6
v. Russell, 551 U.S. 205, 214 (2007).3 A notice of appeal is timely if it is filed within 60

days of the entry of either final judgment or an appealable order. Fed. R. App. P.

4(a)(1)(B).4

       These timing rules are flexible enough to accommodate the context of the pro se

prisoner. A pro se litigant’s filings must be construed “liberally.” Pearson v. Sec’y

Dep’t of Corrs., 775 F.3d 598, 604 (3d Cir. 2015). The timeliness of a prisoner’s notice

of appeal is calculated from the date the prisoner actually receives notice of a judgment

or appealable order following any delay in delivery by prison officials, not the date the

judgment or order is entered, and it is the government’s burden to prove date of receipt.

Long v. Atlantic City Police Dep’t, 670 F.3d 436, 443-44 (3d Cir. 2012). And substance

must prevail over form in determining whether a particular document filed by a pro se

appellant should be considered as a “notice of appeal”—we “deem” any document that

“evidences” a pro se appellant’s “intention to appeal” as a notice of appeal, even if the

appellant has labeled it something else. Rountree v. Balicki, 640 F.3d 530, 536 (3d Cir.

2011) (quoting 3d Cir. L.A.R. 3.4 (2010)) (deeming a request for a certificate of

appealability to also constitute the appellant’s notice of appeal).




       3
        The District Court had jurisdiction under 28 U.S.C. § 2255 and 18 U.S.C. §
3231, and 28 U.S.C. § 1291 grants us general appellate jurisdiction over Mills’ case.
       4
          Rule 4(a) governs the timing requirements for Mills’ case, even though Rule 4(a)
by its terms addresses civil cases and Mills’ § 2255 motion was filed in her criminal case,
because Rule 11(b) of the Rules Governing Section 2255 Proceedings provides that we
look to Rule 4(a) in these circumstances.
                                              7
       Here, the United States argues Mills failed to timely appeal the April 3, 2014

denial of her § 2255 motion, for two reasons: (1) Mills filed her June 10 notice of appeal

more than 60 days after April 3, and (2) even if the June 10 notice was timely, it cited the

wrong order—the May 22 order denying Mills’ request for a certificate of appealability,

not the April 3 order denying the § 2255 motion. Both of these arguments miss the mark.

First, the June 10 notice relates to the April 3 order even though its text explicitly

references only the May 22 order because Mills’ pro se status counsels us to liberally

construe the document, given her obvious intent to appeal the merits of her claim. See

Balicki, 640 F.3d at 536. Second, if the prison was responsible for the delay, the 60-day

clock must run from April 22, when Mills received the District Court’s order through the

prison mail, not April 3, when the order was issued. Long, 670 F.3d at 443-44. In that

case, because June 10 came less than 60 days after April 22, Mills’ notice would be

timely.

       Although the United States does not contradict Mills’ statement that delivery was

delayed and offers no documents to suggest that delivery occurred any earlier, we have

emphasized that “some kind of fact-finding is essential” in this circumstance, id. at 444

n.16, and ordinarily would remand to the District Court to conduct jurisdictional

discovery. No such remand is required here, however, because we may deem Mills’ May

9 filing to be her notice of appeal, and that filing would undeniably be timely. Although

the May 9 filing was labeled as a request for a certificate of appealability, not a notice of

appeal, we may deem it to be a notice of appeal because Mills is pro se and the document



                                              8
makes plain Mills’ intent to specifically appeal the April 3 order. Balicki, 640 F.3d at

536. Thus, Mills filed a timely notice of appeal, and we have jurisdiction.

                                              B.

       The second question is whether Mills has nonfrivolous arguments on the two

ineffective-assistance-of-counsel merits issues raised in the Certificate of Appealability.

To receive relief for ineffective assistance of counsel, Mills must show “(1) that counsel’s

performance was deficient, that is, it fell below an objective standard of reasonableness,

and (2) that counsel’s deficient performance prejudiced his client.” Albrecht v. Horn, 485
F.3d 103, 127 (3d Cir. 2007).

       Here, Mills lacks nonfrivolous arguments on the two ineffectiveness issues raised

in the Certificate, the first of which was whether Mills’ trial attorney should have

objected to the District Court’s application of a two-level abuse-of-position-of-trust

sentencing enhancement. That enhancement applies when a defendant is found to have

“abused a position of public or private trust, or used a special skill, in a manner that

significantly facilitated the commission or concealment of the offense.” U.S. Sentencing

Guidelines Manual § 3B1.3 (U.S. Sentencing Comm’n 2011). Three factors determine

whether a defendant held a position of trust: “(1) whether the position allows the

defendant to commit a difficult-to-detect wrong; (2) the degree of authority to which the

position vests in defendant vis-à-vis the object of the wrongful act; and (3) whether there

has been reliance on the integrity of the person occupying the position. United States v.

Babaria, 775 F.3d 593, 596 (3d Cir. 2014) (quoting United States v. Sherman, 160 F.3d
967, 969 (3d Cir. 1998)). The point is to “punish ‘insiders’ who abuse their positions

                                              9
rather than those who take advantage of an available opportunity.” Id. (quoting United

States v. Pardo, 25 F.3d 1187, 1192 (3d Cir. 1994)). The role of bookkeeper may

constitute a position of trust if the individual holds a sufficient degree of “autonomy,”

United States v. Deal, 147 F.3d 562, 564 (7th Cir. 1998), or “managerial discretion,”

United States v. O’Connell, 252 F.3d 524, 529 (1st Cir. 2001).

       Here, Mills’ role as bookkeeper was a position of trust because her autonomy was

near total. By 2000 she was the Maxwells’ lone Synergy employee tasked with

bookkeeping, and was subject to almost no supervision. She had authority to write

company checks (for legitimate business purposes), and had responsibility for certain

financial records. For eight years, no one double-checked her work, and oversight only

began when she became suspected of fraud.5 That she had autonomy is demonstrated by

the facts of her scheme: even though her fraud was far from sophisticated—she simply

wrote company checks to herself and spent on the Maxwells’ credit cards—it still went

on for eight years. Those eight years of autonomy presented her with much more than

“an opportunity”—it made her an insider.

       Mills then abused that position through years of repeatedly writing company

checks to herself and drawing on company credit cards and other business accounts.

Mills has suggested her trial attorney could have argued that these actions did not

constitute an abuse of her position because—in her view of the facts—Howard Maxwell



       5
         These facts are contained in the presentence report. The report contains no
dispute specific to the facts of Mills’ role or autonomy, and as mentioned above, Mills
did not object to the District Court’s adoption of the report.
                                             10
blessed her taking of the company’s funds. But even if that were true—and Mr. Maxwell

disputed that argument in interviews with the Government—Mills’ argument runs up

against her guilty plea: by pleading guilty to 23 counts of embezzlement-related conduct

and tax fraud, occurring from 2000 to 2008, she admitted to doing those acts when she

was Synergy’s bookkeeper. Her view of what Mr. Maxwell did or did not condone is

immaterial now that she has admitted to the fact of her guilt. The fact of her

embezzlement is the abuse necessary for an abuse-of-position-of-trust enhancement, and

she has no nonfrivolous argument to the contrary.

       The second ineffectiveness issue in the Certificate was whether Mills’ trial

attorney should have objected to the District Court’s loss calculation. Perhaps, for

example, Mills’ trial attorney could have argued that Mills should not have been charged

for causing $1,423,780.73 in losses, but rather only $688,469.23, because the latter

amount is what the IRS found that Mills failed to report. But that argument cannot

possibly succeed: (1) Mills stipulated to the higher amount in her plea agreement and

there is no reason to suspect she can avoid the stipulation’s binding nature; and (2) even

if Mills could escape the stipulation, this argument would be off point because the IRS

amount relates only to Mills’ tax fraud from 2006 to 2008, when the amount she seeks to

contest relates to the fraud loss spanning from the broader period of time of 2000 to 2008.

        Finally, in her pro se brief in opposition to Connors’s motion, Mills raises

ineffectiveness issues not listed in the Certificate of Appealability. She claims her trial

attorney failed to litigate promised issues, should have fought for a delayed surrender

date, and improperly allowed his advocacy to become colored by a personal opinion that

                                             11
Mills deserved her sentence. (Mills’ Br. at 1-2.) Even if these allegations are true, they

do not give rise to nonfrivolous arguments of ineffective assistance of counsel, because to

receive relief Mills must prove that her attorney’s actions altered the outcome of her case.

Albrecht, 485 F.3d at 127 (requiring a showing of “prejudice[]”). Her allegations are

concerning, but on their own they do not suggest that had the alleged events not occurred,

Mills would have received a less severe sentence.

                                            III.

       Mills possesses nonfrivolous arguments on the issues relating to the collateral

waiver and the motion to reconsider, and her appeal is timely, but she lacks a

nonfrivolous argument on the two ineffective-assistance-of-counsel merits issues. Mills

therefore has no viable path to relief. We will grant the Anders motion, Connors may

withdraw from his representation of Mills, and we will affirm.6




       6
         We also note that Mills’ case does not appear to present any issues for which the
Supreme Court might grant review, and Connors is therefore under no obligation to aid
Mills in filing a petition for a writ of certiorari. 3d Cir. L.A.R. 109.2(b).
                                            12